DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-15, 17-18, and 20-28 are pending.
The U.S.C. 101 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-15, 17-18, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 8326346) in view of Gu et al. (US 20120153868)
Regarding claim 1, Young teaches
A method comprising: 
causing, by a device, based on a first configuration setting, a feature in the device to be activated; (Fig. 4, col. 4, lines 40-50, “upon activation of the motion trigger sensor 322, at step 404 the controlling device operating program first determines if the to-be-triggered feature, e.g., backlight illumination … If not, at step 406 the feature is enabled, e.g., circuitry 320 is energized to turn backlighting on, and at step 408 a feature timer is initialized.”)
Young teaches motion as a trigger for a light and including a light timeout period but does not teach using a frequency of motion changes for increasing the length of the light timeout period. 
Gu teaches 
causing, based on a change of a plurality of changes in a device factor, the feature to be activated using a second configuration setting for the feature in the device; 
(Fig. 7, [0130-131], “The false-negative rate 622 for the lamp 602 may be determined from sensor data 618, where the false-negative rate 622 is a frequency at which the lamp 602 is timed out when the lighting area is occupied (710). …  A determination may be made whether the false-negative rate 622 is greater than the threshold false-negative rate 624 (720). … in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.” And [0046], “If one or more of the light fixtures 102 turns off while the occupant is still in the lighting area, the occupant may move in response. For example, the occupant may wave his or her hands or engage in some other action detectable by the sensors 104 so that the lighting controller 108 turns the light fixtures 102 back on.”)
determining that a frequency of the plurality of changes in the device factor satisfies a frequency threshold; and (Fig. 7, [0130-131], “The false-negative rate 622 for the lamp 602 may be determined from sensor data 618, where the false-negative rate 622 is a frequency at which the lamp 602 is timed out when the lighting area is occupied (710). …  A determination may be made whether the false-negative rate 622 is greater than the threshold false-negative rate 624 (720). … in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.” And [0046], “If one or more of the light fixtures 102 turns off while the occupant is still in the lighting area, the occupant may move in response. For example, the occupant may wave his or her hands or engage in some other action detectable by the sensors 104 so that the lighting controller 108 turns the light fixtures 102 back on. The movements made in response to the false-negative create a unique and detectable signature in the recorded motion data. The lighting controller 108 may detect the unique signature.”)
causing, based on the frequency of the plurality of changes in the device factor satisfying the frequency threshold, a light timeout period associated with the second configuration setting to be extended for a first time period or a second time period, wherein a device light is turned off upon an expiration of the first time period or the second time period. ([0130], “ If the false-negative rate 622 is greater than the threshold false-negative rate 624, then the timeout value 230 of the lamp 602 may be increased (730).” And [0133], “… in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.”)
Gu is cited to teach a similar concept of determining a timeout period for a light.  Based on Gu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Young to increase the timeout value of the light based on the frequency of motion.  Furthermore, being able to increase the timeout value of the light based on the frequency of motion improves on Young by being able provide an automatic user-friendly and tunable option for the for light timeout periods. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “The false-negative rate provides a basis for an accurate, user-friendly, and tunable approach to optimize motion timeouts.”, [0057]
Regarding claim 3, Young teaches wherein the first configuration setting comprises a parameter associated with the feature. (Col 4, lines 48-50, “at step 406 the feature is enabled, e.g., circuitry 320 is energized to turn backlighting on, and at step 408 a feature timer is initialized.” The timer is loaded with a count value)
Regarding claim 4, Young teaches wherein the parameter relates to at least one of: a timer, a sensitivity, or a power state. (Col 4, lines 48-50, “at step 406 the feature is enabled, e.g., circuitry 320 is energized to turn backlighting on, and at step 408 a feature timer is initialized.” The timer is loaded with a count value)
Regarding claim 5, Young teaches wherein the parameter comprises an associated value ("circuitry 320 is energized to turn backlighting on, and at step 408 a feature timer is initialized. The purpose of the feature timer is to turn off the feature, e.g., backlight illumination, after a period of inactivity.” The timer length along with the power state of the backlight are parameters with associated values.).
Regarding claim 6, Young teaches wherein the device factor relates to one or more of a spatial position, light exposure, or activation state of one or more buttons. (Fig. 4, Col 4, lines 39-41, "upon a triggering sensor sensing a triggering event, e.g., upon activation of the motion trigger sensor 322")
Regarding claim 9, Gu teaches  wherein the second configuration setting comprises at least one of: increasing a value, decreasing the value, or changing a state of a parameter associated with the feature. ([0131], “If the false-negative rate 622 is greater than the threshold false-negative rate 624, then the timeout value 230 of the lamp 602 may be increased (730).)
Regarding claim 10, Gu teaches detecting a third change of the plurality of changes in the device factor; and utilizing a third configuration setting for the feature in the device based on the third change. (Fig. 7, [0046], “If one or more of the light fixtures 102 turns off while the occupant is still in the lighting area, the occupant may move in response.”, [0130-131], “The false-negative rate 622 for the lamp 602 may be determined from sensor data 618, where the false-negative rate 622 is a frequency at which the lamp 602 is timed out when the lighting area is occupied (710). …  A determination may be made whether the false-negative rate 622 is greater than the threshold false-negative rate 624 (720). If the false-negative rate 622 is greater than the threshold false-negative rate 624, then the timeout value 230 of the lamp 602 may be increased (730). … in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.” And [0133], “in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.” Where the repeating of the loop in Fig. 7, uses a different configuration with an increased light timeout value)
Regarding claim 26, Gu teaches wherein the second amount of time is longer than the first amount of time. ([0133], “in addition, the operations may continue indefinitely by returning to determine the false-negative rate 622 again (710) instead of ending.” Where the repeating of the loop in Fig. 7, uses a different configuration with an increased light timeout value)

As to claims 7-8, 17, 21, 25, and 28, Young and Gu teach this claim according to the reasoning provided in claim 1.
As to claims 11 and 23, Young and Gu teach this claim according to the reasoning provided in claims 1.
As to claims 12-15, 18, and 22 Young and Gu teach these claims according to the reasoning provided in claims 3-6, and 9-10, respectively.
As to claim 18, Young and Gu teach this claim according to the reasoning provided in claim 9.
As to claims 22, Young and Gu teach this claim according to the reasoning provided in claims 10.
As to claims 24, Young and Gu teach this claim according to the reasoning provided in claims 6.
As to claims 27, Young and Gu teach this claim according to the reasoning provided in claims 26.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young and Gu and further in view of Perek (US 8543227).
Regarding claim 2, Rohrweck teaches and wherein the device factor comprises a spatial position of the device, ([0025], “Accordingly, processor 30 may perform the processes 40, 42 of determining whether an input signal from a sensor such as any of sensors 22, 24, 26, 28 (FIG. 1) meets a predetermined condition and, if so, altering the sleep time. For example, position sensor 22 may indicate that a user of device 10 has moved locations (e.g., from one time zone to another) and may increase or decrease a sleep time based on the likelihood of use of an application or function (e.g. because of a change in business hours). Proximity sensor 24 may indicate that the user is transmitting and receiving voice communications based on the proximity of the user to device 10 and may decrease sleep times (because other applications are less likely to be used) or increase sleep times (to prevent undesired entry of sleep mode during a short call) depending on user preferences. Motion sensor 26 may indicate that that device 10 is oriented in such a way that certain applications (e.g., video players or e-readers) are more likely to be used than others and adjust sleep times for various applications accordingly. Light sensor 28 may indicate time of day and processor 30 may again adjust sleep times based on the likelihood of use of different applications or functions. Although the embodiment shown in FIG. 2 illustrates processes 40, 42 as occurring at a particular point in time relative to other processes, it should be understood that processes 40, 42 could be implemented at a variety of different times and sequences relative to the other illustrated processes.” Where change in orientation, motion, light or proximity meets a “predetermined condition” (i.e. threshold))
Young and Gu do not teach but Perek teaches wherein the first configuration setting further comprises a low sensitivity level for a motion sensor of the device, and wherein the second configuration setting further comprises a high sensitivity level for the motion sensor of the device. (col. 13, lines 14-32, "According, in this arrangement sensitivity of an accelerometer 216 may be increased". In the first configuration, (i.e. before "rotation of the accessory") the sensitivity of the accelerometer is low and is then increased in the second configuration (i.e. after "rotation of the accessory").).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the spatial position detection of Young and Gu as modified with the sensitivity level from Perek such that the "sensitivity of sensors may be adjusted and particular sensors may be turned on/off based on orientation" (Perek, Col 13, lines 27-29)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young and Gu in view of Hsu (US 20130234838)
Young and Gu do not teach but Hsu teaches wherein updating the first configuration setting for the device feature if the frequency threshold has been exceeded comprises one or more of: incrementing the power level or the brightness. ([0037], "In addition, the motion detection sensor 110 may be configured based on a detected movement. For example, in an embodiment, a user may set the sensitivity of the backlight function by shaking the remote control 105 ten times, waiting for a flashing light to indicate that the remote control 105 is in "configuration mode," and then tapping the remote against her thigh to indicate the desired sensitivity of the backlight function. In response, the control logic will set the sensitivity configuration of the backlight function to match, or be based on, the force required to tap the remote control 105 against the user's thigh.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the triggering sensor of Young and Gu with the updating the power level or brightness based on an extent that a frequency of change in device factors is satisfied from Hsu. "The frequency of contacts may also be used as a threshold. For example, the number of contacts made within a certain time period may be used to determine the force of the movement. A minimum force may be required to activate a feature of the remote control to distinguish intentional sensor activation from accidental or unintentional sensor activation."(Hsu, [0032]).


Response to Arguments
Applicant’s arguments, see pg. 1, filed 09/06/2022, with respect to the rejection(s) of claim(s) 1-15, 17-18, and 20-28 under U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Young and Gu.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
September 23, 2022
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187